Exhibit 10.3

[AVEO PHARMACEUTICALS LETTERHEAD]

February 3, 2014

Jeno Gyuris, PhD

c/o AVEO Pharmaceuticals, Inc.

650 East Kendall Street

Cambridge, MA 02142

Re: Retention Bonus Award and Severance Agreement

Dear Jeno:

To incentivize you to remain with of AVEO Pharmaceuticals, Inc. (the “Company”)
and dedicate yourself to its success and to encourage your continued efforts to
maximize the Company’s value, the Company would like to (i) offer to you a
retention bonus subject to the conditions set forth below in this letter
agreement (the “Letter Agreement”) and (ii) amend your Severance and Change in
Control Agreement dated as of December 11, 2009 (the “Severance
Agreement”). Terms used herein and not otherwise defined shall have such meaning
as set forth in the Severance Agreement.

1. Retention Bonus Payments.

Subject to the conditions set forth below:

(a) if you remain an employee of the Company in good standing through June 1,
2014, you shall be entitled to receive a lump-sum cash payment during the
following regular pay period equal to $68,899 (such cash payment, the “2014
Mid-Year Retention Bonus”).

(b) if you remain an employee of the Company in good standing through October 1,
2014, you shall be entitled to receive an additional lump-sum cash payment
during the following regular pay period equal to $68,899 (such cash payment, the
“2014 Year-End Retention Bonus”).

(c) if you remain an employee of the Company in good standing through June 1,
2015, you shall be entitled to receive an additional lump-sum cash payment
during the following regular pay period equal to 20% of your base salary in
effect on June 30, 2015 (such cash payment, the “2015 Retention Bonus”).

2. Termination Without Cause or for Good Reason.

Other than as set forth in Sections 2 and 3 of the Severance Agreement, if, at
any time, your employment with the Company is terminated by the Company without
Cause or due to your Disability, or by you for Good Reason, then the Company
shall:

(a) in the event such termination occurs between the Effective Date and the date
the 2014 Mid-Year Retention Bonus is paid to you, within thirty (30) days
following the execution and non revocation of the Release, pay, to the extent
not previously paid, the 2014 Mid-Year Retention Bonus, multiplied by a
fraction, the numerator of which shall equal the number of days you were
employed by the Company, from and including January 29, 2014, through the date
the termination occurs, and the denominator of which shall equal 124;

(b) in the event such termination occurs between the Effective Date and the date
the 2014 Year-End Retention Bonus is paid to you, within thirty (30) days
following the execution and non revocation of the Release, pay, to the extent
not previously paid, the 2014 Year-End Retention Bonus, multiplied by a
fraction, the numerator of which shall equal the number of days you were
employed by the Company, from and including June 26, 2013 through the date the
termination occurs, and the denominator of which shall equal 463; and



--------------------------------------------------------------------------------

(c) in the event such termination occurs between the Effective Date and the date
the 2015 Retention Bonus is paid to you, within thirty (30) days following the
execution and non revocation of the Release, pay, to the extent not previously
paid, the 2015 Retention Bonus, multiplied by a fraction, the numerator of which
shall equal the number of days you were employed by the Company, from and
including January 29, 2014 through the date the termination occurs, and the
denominator of which shall equal 489.

3. Termination upon a Change in Control.

Notwithstanding Section 3 of the Severance Agreement, in the event your
employment with the Company following a Change in Control constitutes a
Qualifying Termination (as such term is defined in the Change in Control Plan),
within thirty (30) days following the execution and non revocation of the
Release, you shall be entitled to any applicable payments described in Section 2
of this Agreement with respect to the 2014 Mid-Year Retention Bonus, 2014
Year-End Retention Bonus and 2015 Retention Bonus to the extent provided for
therein. For the avoidance of doubt, the retention bonuses described in this
Agreement shall not count towards, or otherwise constitute any portion of, your
target bonus for purposes of any payment calculation made pursuant to this
Agreement or the Change in Control Plan.

4. Other Employment Termination. If your employment terminates for any reason
other than as described in Sections 2 and 3 of this Letter Agreement and
Severance Agreement, you shall only receive any compensation owed to you as of
the termination date and any other post-termination benefits which you are
eligible to receive under any plan or program of the Company, including, for the
avoidance of doubt, any retention bonus that has become payable under Section 1
of this Letter Agreement.

5. Treatment of Payments.

The payments set forth in Sections 1, 2 and 3 above shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company determines are reasonably required pursuant to any
applicable law or regulation. Neither the Employee nor the Company shall have
the right to accelerate or to defer the delivery of the payments to be made
under Sections 1, 2 and 3 of this Agreement except to the extent permitted or
required under Section 409A of the Internal Revenue Code. The rules set forth in
Section 5.2 of the Severance Agreement shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Employee under this
Agreement.

6. Incorporation by Reference; Miscellaneous.

Sections 6, 7.1, 7.2, 8, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, and 9.9 of the Severance
Agreement are hereby incorporated by reference as though set forth in full
herein.

The Severance Agreement is affirmed, ratified and continued as amended by this
Letter Agreement. Notwithstanding the foregoing or anything else herein to the
contrary, the terms and conditions of that certain employment offer letter dated
August 31, 2009 by and between the Company and the Employee shall continue in
full force and effect and is hereby ratified and confirmed.



--------------------------------------------------------------------------------

To indicate your acceptance of and agreement to this Letter Agreement, please
sign below and return to our office (attn.: Human Resources).

Sincerely,

 

AVEO Pharmaceuticals, Inc. By:  

/s/ Tuan Ha-Ngoc

Title:  

President and CEO

 

/s/ Jeno Gyuris

Employee